DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 10/01/2021.

Claims 1, 2 and 10-14 have been amended. 
Claims 3-8 and 15 have been canceled. 
Claims 1, 2 and 9-14 are pending.
Amended drawing to Fig. 3 was filed for entry.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford R. Czerwonky on 10/07/2021.
The application has been amended as follows: 

Page 7, line 24, from the specification “blade body 34a toward” have been changed to - - blade body toward - -.

Claim 10, line 4, “a longitudinal” have been changed to - - the longitudinal - -.
Claim 10, line 5, “each fastener tape” have been changed to - - each of the fastener tapes - -.
Claim 10, line 6, “a weave” have been changed to - - the weave - -.
Claim 10, line 6, “with warp” have been changed to - - with the warp - -.
Claim 10, line 7, “and weft” have been changed to - - and the weft - -.
Claim 10, line 7, “a transversal” have been changed to - - the transversal - -.
Claim 10, line 8, “each fastener tape” have been changed to - - each of the fastener tapes - -.
Claim 10, line 8, “a cord” have been changed to - - the cord - -.
REASONS FOR ALLOWANCE

Claims 1, 2 and 9-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the warp threads comprise a mixture of the spun yarns and the filament yarns.
Regarding claim 14, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the warp threads in the double-woven structure have a shorter diameter than the warp threads in the single-woven structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the drawing and claims submitted in the reply filed on 10/01/2021, the objections to the drawing and claim indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 103 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677